Exhibit 10.1

 

 

Amended and Restated Credit Agreement

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), is entered into on
December 21, 2015 (“Effective Date”), by and among Talon International, Inc., a
Delaware corporation (“Borrower”), certain direct and indirect subsidiaries of
the Borrower from time to time party to this Agreement, as Guarantors, (Borrower
and such Guarantors sometimes are referred to herein collectively as the “Loan
Parties” and individually as a “Loan Party”) and Princess Investment Holdings
Inc., a Delaware corporation ("Lender"), with reference to the following facts.

 

RECITALS

 

A.     The Loan Parties and Lender are parties to that certain Loan and
Reimbursement Agreement, dated as of August 10, 2015 (the “Existing Loan
Agreement”), pursuant to which Borrower has obtained a loan in the principal
amount of $2,000,000 (the “Existing Loan”) from Lender.

 

B.     Borrower has requested that Lender, and Lender is willing to, modify the
Existing Loan and provide Borrower with additional working capital in the form
of the Line of Credit Loan, on the terms and conditions set forth herein, and,
in connection therewith, to amend and restate the Existing Loan Agreement
pursuant to this Agreement.

 

C.     Capitalized terms used in this Agreement shall have the meanings ascribed
to them in Annex A hereof. Each of the Appendices are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Loan Parties and Lender agree
as follows:

 

1.     AMOUNT AND TERMS OF LINE OF CREDIT LOAN

 

1.1     Line of Credit Loan. Subject to the terms and conditions hereof, Lender
agrees to make available to Borrower from time to time until the Line of Credit
Commitment Termination Date, one or more Line of Credit Advances pursuant to the
Line of Credit Commitment. From and after the Effective Date, the Existing Loan
and all accrued but unpaid interest thereon shall be treated as principal amount
of the Line of Credit Loan for all purposes of this Agreement. Borrower may
borrow, but may not repay and reborrow, under the Line of Credit Commitment;
provided, however, any voluntary prepayments may be re-borrowed if all
conditions to such an Advance are satisfied. Each Line of Credit Advance shall
be made pursuant to a Notice of Line of Credit Advance by Borrower to Lender.
Each Notice of Line of Credit Advance must be in writing, must be delivered by
Borrower to Lender (by telecopy or overnight courier) no later than 9:00 a.m.
(Los Angeles time) at least two Business Days prior to the date of the proposed
Line of Credit Advance. Each Notice of Line of Credit Advance shall identify the
amount of the requested Line of Credit Advance. In no event shall Borrower be
permitted to request Line of Credit Advances at any time after the Line of
Credit Commitment Termination Date. Upon delivery of a valid Notice of Line of
Credit Advance, such Advance shall be made by Lender to Borrower on or prior to
the later of (i) the date on which Borrower desires to receive the Advance as
specified in the Notice of Line of Credit Advance and (ii) two business days
following delivery of the Notice of Line of Credit Advance.

 

 
1

--------------------------------------------------------------------------------

 

 

1.2     Line of Credit Note. Concurrently with the execution and delivery of
this Agreement, (i) Borrower shall execute and deliver to Lender the Line of
Credit Note, if requested by Lender, and (ii) Lender shall deliver to Borrower
for cancellation any promissory notes issued by Borrower to Lender pursuant to
the Existing Loan Agreement.

 

1.3     Prepayments.

 

(a)     Voluntary Prepayments.

 

(i)     Borrower may prepay the Line of Credit Loan in whole or in part, at any
time prior to the Stated Maturity Date, without any prepayment penalty, premium
or fee; provided, however, that with any prepayment Borrower shall also pay all
accrued but unpaid interest on the principal being prepaid and provided further,
however, if the entire Line of Credit Loan is prepaid, then the Loan Fee shall
be due with such prepayment. Upon prepayment of the Line of Credit Loan in full,
Borrower’s right to request Line of Credit Advances shall simultaneously be
permanently terminated.

 

(ii)     Prepayments hereunder shall be made in accordance with the application
of payments set forth in Section 1.3(c) hereof.

 

(b)     Mandatory Prepayments. Immediately upon receipt by any Loan Party of any
cash proceeds of any sale, lease, license or other disposition of any
Collateral, Borrower shall prepay the Line of Credit Loan in an amount equal to
all such proceeds, net of (i) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by the applicable Loan Party in connection therewith (in each case,
only if paid to non-Affiliates), (ii) transfer taxes, and (iii) an appropriate
reserve for income taxes in accordance with GAAP in connection therewith. Any
such prepayment shall be applied in accordance with Section 1.3(c) hereof. The
following shall not be subject to mandatory prepayment under this subsection:
(1) proceeds of sales of Inventory or licensing of assets in the ordinary course
of business; (2) proceeds of collection of Accounts in the ordinary course of
business; and (3) proceeds of sales of Equipment and other personal property in
the ordinary course of business so long as such Equipment and other personal
property is replaced (if necessary in the exercise of prudent business judgment)
by Equipment and other personal property of equal or greater value or utility.

 

(c)     Application of Prepayments. Any prepayments made pursuant to Section 1.3
(a) or (b) hereof shall be applied as follows: first, to reimbursable expenses
of Lender then due and payable pursuant to any of the Line of Credit Loan
Documents; second, to interest then due and payable on Line of Credit Loan made
to Borrower; and last, to the principal balance of the Line of Credit Loan until
the same has been paid in full. If an Event of Default has occurred and is
continuing beyond any applicable cure period, Lender shall have the absolute
right, in its sole discretion, to determine which of the Obligations shall be
paid and in what order and amounts.

 

(d)   Application of Prepayments from Insurance and Condemnation Proceeds.
Prepayments from insurance or condemnation proceeds in accordance with Section
5.4 hereof, shall be applied as a prepayment of the Line of Credit Loan in the
manner described in Section 1.3(c) hereof; provided, however, if Borrower is
entitled to repair or replace damaged or destroyed Collateral under the Line of
Credit Loan Documents, then only insurance proceeds which exceed the amount
reasonably necessary to repair or replace any Inventory, Equipment or other
Collateral that was damaged or destroyed as a result of any casualty covered by
such insurance proceeds shall be used to prepay the Line of Credit Loan.

 

 
2

--------------------------------------------------------------------------------

 

 

(e)     No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Lender’s consent to any transaction that is not permitted by other
provisions of this Agreement or the other Line of Credit Loan Documents.

 

1.4     Use of Proceeds. The Line of Credit Advances may only be used to repay
existing indebtedness of Borrower or its subsidiaries and for working capital
financing for Borrower’s business and other general corporate purposes of
Borrower.

 

1.5     Interest; Payments; Loan Fee.

 

(a)     Interest on the Line of Credit Loan. From and after the Effective Date,
Borrower shall pay interest to Lender on all outstanding Line of Credit
Advances, in arrears, on each applicable Interest Payment Date, at the Interest
Rate; provided, however, for the period from the date hereof until December 1,
2016 (including with respect to any accrued interest scheduled for payment on
such date), any accrued interest due on an Interest Payment Date shall be paid
by adding such interest to the unpaid principal amount of the Line of Credit
Loan (such capitalized interest, “PIK Interest”). All PIK Interest so added
shall be treated as principal amount of the Line of Credit Loan for all purposes
of this Agreement, including any such addition that causes the unpaid principal
balance to exceed the Line of Credit Commitment. Following any such increase in
the principal amount of the Line of Credit Loan, interest will accrue on such
increased amount at the Interest Rate.

 

(b)     Principal on the Line of Credit Loan. On each Interest Payment Date
during 2018, payments of $25,000 of principal shall be due. On each Interest
Payment Date during 2019, payments of $35,000 of principal shall be due. On each
Interest Payment Date during 2020, payments of $50,000 of principal shall be
due. The entire balance of unpaid principal, plus all accrued but unpaid
interest thereon and all other non-contingent Obligations due and owing
thereunder, shall be due and payable in full in a single payment in immediately
available funds, on the Stated Maturity Date.

 

(c)     Payment Date. If any payment on the Line of Credit Loan becomes due and
payable on a day other than a Business Day, the maturity thereof will be
extended to the next succeeding Business Day, and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d)     Computation of Interest. All computations of interest shall be made by
Lender and calculated on the basis of a 365 day year.

 

(e)     Default Rate. Notwithstanding the foregoing, upon the occurrence of an
Event of Default under any Line of Credit Loan Document and the continuation
thereof beyond any applicable cure period, and for so long as such Event of
Default is thereafter continuing, the interest rates applicable to the Line of
Credit Loan shall be increased to the Default Rate, and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest at the Default Rate shall accrue from the date of such
Event of Default (after any applicable cure period has expired) until that Event
of Default is no longer continuing and shall be payable upon demand. All
interest payments owing hereunder or under any of the other Line of Credit Loan
Documents, including interest accruing at the Default Rate, shall constitute
additional Obligations hereunder and shall be secured by the Collateral.

 

 
3

--------------------------------------------------------------------------------

 

 

(f)     Payment to Lender’s Account. All payments by Borrower to Lender
hereunder shall be made to the deposit account provided by Lender to Borrower in
writing.

 

(g)     Payments to Multiple Lenders. If there is more than one Lender, then all
payments of interest or principal hereunder shall be divided among each Lender
pro-rata based on the portion of the Line of Credit Loan held by each Lender.

 

1.6     Maximum Lawful Rate of Interest. Notwithstanding anything to the
contrary set forth in Section 1.5 hereof, if a court of competent jurisdiction
determines in a final unappealable order that the rate of interest payable
hereunder exceeds the Maximum Lawful Rate, then so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest payable hereunder shall be equal
to the Maximum Lawful Rate. In no event shall the total interest received by
Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. Any payments made by Borrower in
excess of the Maximum Lawful Rate shall be considered voluntary prepayments of
the Line of Credit Loan under Section 1.3(a) hereof. The parties acknowledge
that the Line of Credit Loan is exempt from the California usury laws pursuant
to Section 25118(b) of the California Corporations Code.

 

1.7     Loan Fee. Borrower shall pay to Lender the Loan Fee. The Loan Fee was
fully earned on the date of the Existing Loan Agreement, but Lender has agreed
to defer payment, without interest, until the Maturity Date (subject to
acceleration if an Event of Default occurs).

 

1.8    Payment of Fees. On the Closing Date, Borrower shall pay Lender’s Costs,
which shall be deemed fully earned as of the Effective Date of this Agreement.
Lender’s Costs include, but are not limited to, fees of its outside legal
counsel and other reasonable closing costs.

 

1.9     Receipt of Payments.

 

(a)     Timing. Borrower shall make each payment under this Agreement and the
Note (if there is a Note) not later than 2:00 p.m. (Pacific time) on the day
when due in immediately available funds in Dollars to Lender’s account described
in Section 1.5(f) hereof. For purposes of computing interest as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefore are received in Lender’s deposit account prior to 2:00
p.m. (Pacific time). Payments received in good and immediate funds after 2:00
p.m. (Pacific time) on any Business Day or on a day that is not a Business Day
shall be deemed to have been received on the following Business Day.

 

(b)     Application and Allocation of Payments.

 

(i)     Application of Payments. So long as no Event of Default has occurred and
is continuing beyond any applicable cure period, (1) scheduled monthly payments
shall be applied first, to reimbursable expenses of Lender then due and payable
pursuant to any of the Line of Credit Loan Documents; second, to interest then
due and payable on outstanding Line of Credit Loan made to Borrower; and last,
to the principal balance of the Line of Credit Loan outstanding to Borrower
until the same has been paid in full; and (2) voluntary prepayments and
mandatory prepayments shall be applied as set forth in Section 1.3(c) hereof. As
to any other payment, and as to all payments made when an Event of Default has
occurred and is continuing beyond any applicable cure period or following the
Line of Credit Commitment Termination Date, Borrower hereby irrevocably waives
the right to direct the application of any and all payments received from or on
behalf of Borrower, and Borrower hereby irrevocably agrees that Lender shall
have the continuing exclusive right to apply any and all such payments against
the Obligations of Borrower as Lender may deem advisable notwithstanding any
previous entry by Lender in the Loan Account or any other books and records.

 

 
4

--------------------------------------------------------------------------------

 

 

(ii)     Charges by Lender to the Line of Credit Loan. Lender is authorized to,
and in its sole and absolute discretion may, charge to the Line of Credit Loan
(which charges shall be deemed to be Line of Credit Advances requested by
Borrower) on behalf of Borrower and cause to be paid all expenses, Charges,
costs (including insurance premiums in accordance with Section 5.4 hereof) and
interest and principal, other than principal of the Line of Credit Loan owing by
Borrower under this Agreement or any of the other Line of Credit Loan Documents
if and to the extent Borrower fails to pay any such amounts as and when due,
subject to any applicable cure period. Such charge to the Line of Credit Loan
shall not waive any Event of Default due to Borrower’s non-payment, unless
Lender, in its sole and absolute discretion, agrees in writing. At Lender’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Line of Credit Loan and shall reduce the amount of the Line of
Credit Commitment remaining available to Borrower, and shall be secured by the
Collateral.

 

1.10     Loan Account. Lender shall maintain a Loan Account on its books to
record all Advances, all payments made by Borrower, and all other debits and
credits as provided in this Agreement with respect to the Line of Credit Loan or
any other Obligations. All entries in the Loan Account shall be made in
accordance with Lender’s customary accounting practices as in effect from time
to time. The balance in the Loan Account, as recorded on Lender’s most recent
printout or other written statement, shall, absent demonstrable error, be
presumptive evidence of the amounts due and owing to Lender by Borrower;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect Loan Party’s duty to pay the Obligations.

 

1.11     Indemnity. Each Loan Party shall indemnify and hold harmless each of
the Indemnified Persons from and against any and all Indemnified Liabilities. NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LINE
OF CREDIT LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF
SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LINE OF CREDIT LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 

1.12     Access. Each Loan Party shall, during normal business hours, from time
to time upon two (2) Business Days’ prior notice as frequently as Lender
reasonably determines to be appropriate: (a) provide Lender and any of its
officers, employees and agents reasonable access to the properties, facilities,
advisors, officers and employees of each Loan Party and to the Collateral, (b)
permit Lender, and any of its officers, employees and agents, to inspect, audit
and make extracts from each Loan Party’s books and records, and (c) permit
Lender, and its officers, employees and agents, to inspect, review, evaluate and
make test verifications and counts of the Collateral. If an Event of Default has
occurred and is continuing beyond any applicable cure period, each Loan Party
shall provide such access to Lender at all times and without advance notice.
Furthermore, so long as any Event of Default has occurred and is continuing
beyond any applicable cure period, each Loan Party shall use commercially
reasonable efforts to provide Lender with access to their suppliers and
customers. Each Loan Party shall make available to Lender and its counsel
reasonably promptly originals or copies of all books and records that Lender may
reasonably request. Each Loan Party shall deliver any document or instrument
necessary for Lender, as it may from time to time reasonably request, to obtain
records from any service bureau or other Person that maintains records for such
Loan Party, and shall maintain duplicate records or supporting documentation on
media, including computer tapes and discs owned by such Loan Party.

 

 
5

--------------------------------------------------------------------------------

 

 

1.13     Taxes.

 

(a)     No Deduction for Taxes. Any and all payments by Borrower hereunder or
under the Line of Credit Note shall be made, in accordance with this Section
1.13, free and clear of and without deduction for any and all present or future
Taxes. If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under such Note, (i) the sum payable
shall be increased as much as shall be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 1.13) Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within 30
days after the date of any payment of Taxes, Borrower shall furnish to Lender
the original or a certified copy of a receipt evidencing payment thereof.

 

(b)     Indemnity for Taxes. Each Loan Party shall indemnify and, within ten
(10) calendar days of demand therefor, pay Lender for the full amount of Taxes
that Borrower is obligated to pay pursuant hereto (including any Taxes imposed
by any jurisdiction on amounts payable under this Section 1.13) and that are
paid by Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted. Notwithstanding the foregoing, Lender remains
ultimately responsible for paying any and all income taxes measured by Lender’s
own gross income or net income.

 

1.14     Capital Adequacy; Increased Costs; Illegality.

 

(a)     Capital Adequacy. If any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lender
with any request or directive compliance regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by Lender and thereby reducing the rate
of return on Lender’s capital as a consequence of its obligations hereunder,
then Borrower shall from time to time upon demand by Lender pay to Lender
additional amounts sufficient to compensate Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by Lender to Borrower shall be presumptive
evidence of the matters set forth therein.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Increased Costs. If, due to either (i) the introduction of or any change
in any law or regulation (or any change in the interpretation thereof) or (ii)
the compliance with any guideline or request from any Governmental Authority
(whether or not having the force of law), in each case adopted after the Closing
Date, there shall be any increase in the cost to Lender of agreeing to make or
making, funding or maintaining any Line of Credit Loan, then Borrower shall from
time to time, upon demand by Lender pay to Lender additional amounts sufficient
to compensate Lender for such increased cost. A certificate as to the amount of
such increased cost, submitted to Borrower by Lender, shall be presumptive
evidence of the matters set forth therein. Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, Lender shall, to the extent not
inconsistent with Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 1.14(b). No amounts due from
Borrower under Sections 1.14(a) and (b) shall be amounts attributable to
Lender’s non-compliance with any requirement of any Governmental Authority.

 

1.15     Single Loan. The Line of Credit Loan to Borrower and all of the other
Obligations of Borrower arising under this Agreement and the other Line of
Credit Loan Documents shall constitute one general obligation of all Borrower
secured by the Liens on all of the Collateral.

 

1.16     Guaranty. To induce the Lender to provide the Line of Credit Loan and
in consideration of benefits expected to accrue to the Borrower by reason of the
Line of Credit Loan and for other good and valuable consideration, receipt of
which is hereby acknowledged, each Guarantor shall unconditionally and
irrevocably guarantee jointly and severally to the Lender the due and punctual
payment of all present and future obligations of the Borrower under the Loan
Documents, including the due and punctual payment of the Obligations, in each
case as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, according to the terms of the Line of
Credit Loan Documents (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding) pursuant to the
Guaranty. Additional subsidiaries shall be added as a “Guarantor” hereunder
pursuant to Section 6.10 hereof.

 

1.17     Observer Status on Borrower’s Board of Directors. Until the Line of
Credit Loan is paid in full and satisfied and provided Lender is not in breach
of any obligation to fund a Line of Credit Advance hereunder, Borrower hereby
grants Lender non-voting observer status with respect to all meetings of the
Board (including any committees thereof, but excluding any confidential
closed-session meetings with Borrower's counsel present and at which
confidential attorney-client communications are reasonably expected to be
exchanged) and all meetings of shareholders of Borrower. Concurrently with
delivery of all notices of meetings and agendas to its directors and
shareholders (excluding any confidential attorney-client communications),
Borrower agrees to and shall deliver a copy of each such notice to Lender.
Lender will provide notice to Borrower from time to time of the name of the
person who will attend Board or shareholder meetings on behalf of Lender under
this Section.

 

1.18     Warrant. As a material inducement to Lender to make the Line of Credit
Loan to Borrower, on the Closing Date, Borrower will issue the Warrant to Lender
(or its designee) that will entitle Lender (or its designee) to purchase the
number of shares of Borrower’s common stock at the exercise price and on the
other terms and conditions set forth therein.

 

 
7

--------------------------------------------------------------------------------

 

 

2.     CONDITIONS PRECEDENT

 

2.1     Conditions Precedent to Closing. Lender shall not be obligated to take,
fulfill, or perform any action hereunder until the following conditions
precedent have been satisfied or provided for in a manner satisfactory to
Lender, in its sole discretion, or waived in writing by Lender, it being
understood that Lender shall consider a constituent transaction referred to in
this Section 2.1 to have been consummated when all conditions precedent to such
transaction have been satisfied or waived and that the only remaining action is
the funding of the first Line of Credit Advance:

 

(a)     Credit Agreement. Duplicate original counterparts of this Agreement
shall have been duly executed by and delivered by the Loan Parties to Lender.

 

(b)     Approvals. Lender shall have received satisfactory evidence that each
Loan Party has obtained, or in the case of necessary Governmental Authority
approvals, has applied for, all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Line of Credit Loan Documents.

 

(c)     Line of Credit Note. If requested by Lender, Borrower shall have
executed and delivered to Lender the original Line of Credit Note.

 

(d)     Amendment to Security Agreement and Guaranty. Each Loan Party shall have
executed and delivered to Lender duplicate original counterparts of an amendment
to the Security Agreement and the Initial Guarantors shall have executed and
delivered to Lender duplicate original counterparts of an amendment to the
Guaranty, each in form satisfactory to Lender.

 

(e)     Warrant. Borrower shall have delivered to Lender a true and correct copy
of a fully executed and enforceable Warrant.

 

(f)     Board Resolutions. A copy of the resolutions adopted by the Board of
Borrower approving this Agreement and the transactions contemplated hereby
(including the issuance of the Warrant and reservation of sufficient number of
shares of common stock for issuance pursuant to the Warrant), certified by the
secretary of Borrower as being in full force and effect.

 

(g)     Other Documents and Instruments. Borrower shall have executed (where
required) and delivered to Lender each of the other documents, exhibits,
disclosure schedules, instruments and other items required by Lender.

 

(h)     Payment of Lender's Costs. Borrower shall have reimbursed Lender for all
Lender’s Costs incurred by Lender as of the date of the request for the
applicable Advance, or shall have delivered to Lender an executed Notice of Line
of Credit Advance which contains, among other things, the instructions to Lender
required by Section 1.8 regarding payment of Lender's Costs from such Line of
Credit Advance.

 

2.2     Further Conditions Precedent to Line of Credit Loan. The obligations of
Lender to make the Line of Credit Loan to Borrower shall be subject to the
following additional and further conditions precedent (in addition to the
Closing Date having occurred):

 

(a)     [intentionally left blank]

 

(b)     Further Conditions to Each Line of Credit Loan. Except as otherwise
expressly provided herein, Lender shall not be obligated to fund any Line of
Credit Advance if, as of the date thereof:

 

(i)     Any representation or warranty by a Loan Party contained herein or in
any other Line of Credit Loan Document is untrue or incorrect as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date, and Lender shall have determined not to make such Advance as a
result of the fact that such warranty or representation is untrue or incorrect;

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)     Any Default or Event of Default has occurred and is continuing beyond
any applicable cure period or would result after giving effect to any Advance
and Lender shall have determined not to make any Advance as a result of that
Default or Event of Default; and

 

(iii)     Any event or circumstance shall have occurred that has or reasonably
could be expected to have a Material Adverse Effect and will not be remedied by
payment of all or any portion of the amount of such Line of Credit Advance.

 

The request and acceptance by Borrower of the proceeds of any Advance shall be
deemed to constitute, as of the date thereof, (1) a representation and warranty
by Borrower that the conditions precedent in this Section 2.2 have been
satisfied, subject to any required approval or acceptance of Lender and (2) a
reaffirmation by Borrower (on its own behalf and on behalf the other Loan
Parties) of the Loan Parties' obligations under the Line of Credit Loan
Documents and of the granting and continuance of Lender’s Liens pursuant to the
Collateral Documents.

 

3.     REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make the Line of Credit Loan, Borrower makes the following
representations and warranties to Lender, each and all of which shall survive
the execution and delivery of this Agreement.

 

3.1     Corporate Existence. Each Loan Party (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; and (b) has the requisite corporate power and
authority and the legal right to own, pledge, mortgage, or otherwise encumber
and operate its properties, to lease the property it operates under lease and to
conduct its business as now conducted or proposed to be conducted.

 

3.2     Authority, Enforceable Obligations. Each Loan Party has the corporate
power and authority (i) to execute and deliver each Line of Credit Loan Document
to which it is a party and to perform its obligations thereunder, and (ii) to
own, pledge, mortgage, or otherwise encumber and operate its properties, to
lease the property it operates under lease and to conduct its business as now
conducted or proposed to be conducted. Each of the Line of Credit Loan Documents
has been duly executed and delivered by the Loan Party which is a party thereto
and each such Line of Credit Loan Document constitutes a legal, valid and
binding obligation of each Loan Party which is a party thereto, enforceable
against such Loan Party in accordance with its terms.

 

3.3     No Conflict. The execution, delivery and performance of the Line of
Credit Loan Documents by each Loan Party (i) do not violate the articles of
incorporation or bylaws of such Loan Party, (ii) do not breach, or constitute a
default under, any contract, agreement, resolution, judgment, order or decree to
which such Loan Party is bound or as to which such Loan Party is subject, (iii)
do not violate any law or regulation to which such Loan Party is bound or as to
which such Loan Party is subject, (iv) do not result in the creation or
imposition of any Lien upon any of the property of such Loan Party, other than
those in favor of Lender pursuant to the Line of Credit Loan Documents; and (v)
do not require the consent or approval of any Governmental Authority or any
other Person.

 

3.4     Licenses. Each Loan Party has or has applied for all licenses, permits,
consents or approvals from or by, and has made all material filings with, and
has given all notices to, all Governmental Authorities having jurisdiction, to
the extent required to conduct its business.

 

3.5     Compliance with Laws. Each Loan Party is in compliance with all
applicable laws and regulations in all material respects.

 

 
9

--------------------------------------------------------------------------------

 

 

3.6     Title. Except for Permitted Liens, and except for Liens in favor of MUFG
Union Bank (“Union Bank”) securing indebtedness to be repaid on the Closing Date
from the proceeds of an Advance, which Liens in favor of Union Bank (the “Union
Bank Liens”) will be released on the Closing Date, each Loan Party owns good and
marketable title to all of the Collateral. None of the Collateral is subject to
any Liens (other than Permitted Liens and Union Bank Liens) and there are no
facts, circumstances or conditions known to the Loan Parties that may result in
any Liens (other than Permitted Liens and Union Bank Liens) on the Collateral.

 

3.7     Investment Company. No Loan Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Loan Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Line of Credit Loan by Lender to
Borrower, the application of the proceeds thereof and repayment thereof will not
violate any provision of any such statute or any rule, regulation or order
issued by the SEC or other laws or regulations binding on any Loan Party.

 

3.8     Margin Stock. No Loan Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect. No Loan Party owns any margin stock, and none of the
proceeds of the Line of Credit Loan or other extensions of credit under this
Agreement will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock, for the purpose of reducing or retiring any
indebtedness that was originally incurred to purchase or carry any stock or for
any other purpose that might cause any of the extensions of credit under this
Agreement to be considered a “purpose credit” within the meaning of Regulations
T, U or X of the Federal Reserve Board. No Loan Party will take or permit to be
taken any action that might cause any Line of Credit Loan Document to violate
any regulation of the Federal Reserve Board.

 

3.9     Purpose. The Line of Credit Loan is being incurred by Borrower solely
for the purpose of carrying on a business or commercial enterprise, and not for
personal, family, household, or agricultural purposes.

 

3.10     SEC Reports.

 

(a)     As of their respective dates, all SEC Reports (i) were complete and
accurate in all material respects and (ii) complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
except to the extent that the SEC Reports were amended in which case they were
correct and complete in all material respects and complied in all material
respects with the requirements of the Securities Act and the Exchange Act as of
the date of the final amendment thereto.

 

(b)     Since the date of the latest audited financial statements included
within the SEC Reports, except for events or circumstances disclosed in the SEC
Reports, no event or events have occurred which alone or in the aggregate has
had, or could reasonably be expected to have, a material adverse effect on (i)
the business, assets, operations, or financial or other condition of Borrower,
on a consolidated basis, (ii) the ability of Borrower to pay any of the Line of
Credit Loan in accordance with the terms of the Agreement, (iii) the Collateral,
or Lender’s security interest on the Collateral, or the priority of such
security interest, or (iv) Lender’s rights and remedies under the Agreement and
the other Line of Credit Loan Documents

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     There has not been, and, to the knowledge of the Loan Parties, there is
not pending or contemplated, any investigation by the SEC involving any Loan
Party or any current or former director or officer of any Loan Party. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Borrower under the Exchange Act or the
Securities Act.

 

3.11     Solvency. After giving effect to (a) the Line of Credit Loan to be made
or incurred on the date a Line of Credit Advance is made or incurred, (b) the
disbursement of the proceeds of such Line of Credit Loan pursuant to the
instructions of Borrower; and (c) the payment and accrual of all transaction
costs in connection with the foregoing, Borrower is and will be Solvent.

 

3.12     General. All representations and warranties made in any of the Line of
Credit Loan Documents by each Loan Party shall be made after giving full effect
to the transactions contemplated in this Agreement. No information contained in
this Agreement, any of the other Line of Credit Loan Documents, or other written
reports from time to time prepared by a Loan Party and delivered hereunder or
any written statement prepared by a Loan Party and furnished by or on behalf of
a Loan Party to Lender pursuant to the terms of this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

 

4.     FINANCIAL STATEMENTS AND INFORMATION

 

4.1     Reports and Notices.

 

(a)     Loan Parties hereby agree that from and after the Closing Date and until
the Termination Date, Borrower shall deliver to Lender the following:

 

(i)     as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower (commencing with the Fiscal Year ended December
31, 2015), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
Borrower’s current independent registered public accounting firm or such other
firm of nationally recognized standing reasonably acceptable to Lender, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards (the Form 10-K filed with the SEC shall satisfying the
reporting requirement under this clause (i));

 

(ii)     as soon as available, but in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Quarter ending March 31, 2016), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations and
cash flows for the portion of the Borrower’s Fiscal Year then ended and, in the
case of the consolidated statements of income or operations, for such Fiscal
Quarter, all in reasonable detail, such consolidated statements to be certified
by the chief executive officer or chief financial officer of the Borrower as
fairly presenting in all material respect the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes (the quarterly report filed with
the SEC shall satisfy the reporting requirements under this clause (ii)).

 

 
11

--------------------------------------------------------------------------------

 

 

(iii)     Borrower shall deliver to Lender a copy of any and all filings made by
Borrower with the SEC pursuant to the Exchange Act, including, without
limitation, quarterly reports on Form 10-Q, annual reports on Form 10-K, current
reports on Form 8-K and proxy statements, no later than five Business Days after
such filing is made with the SEC.

 

(b)     Borrower will be deemed to have provided to Lender all reports, filings
and other information required to be delivered to Lender pursuant to Section
4.1(a) if such reports, filings and other information are publicly available on
SEC’s EDGAR website and can be accessed by Lender without restriction.

 

4.2     Communication with Accountants. Borrower authorizes Lender to
communicate directly with all independent certified public accountants of
Borrower, and Borrower shall authorize and shall instruct those accountants to
communicate to Lender any and all financial statements and supporting financial
documentation relating to Borrower with respect to the business, results of
operations and financial condition of Borrower.

 

5.     AFFIRMATIVE COVENANTS

 

Loan Parties agree as set forth below:

 

5.1     Maintenance of Existence and Conduct of Business. Each Loan Party shall
do or cause to be done all things necessary to preserve and keep in full force
and effect its existence. Each Loan Party shall continue to conduct its business
substantially as conducted prior to the date hereof, anticipated to be
conducted, or as otherwise permitted hereunder and shall at all times maintain,
preserve and protect all of its assets and properties necessary to the conduct
of its business in the ordinary course of business and in a manner consistent
with past practice.

 

5.2     Payment of Charges.

 

(a)     Obligation to Pay Charges. Subject to Section 5.2(b), each Loan Party
shall pay and discharge or cause to be paid and discharged promptly all Charges
payable by it, including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
Taxes, social security and unemployment withholding with respect to its
employees, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen or
bailees in possession of any Collateral, in each case, before any thereof shall
become past due, except in the case of clauses (ii) and (iii) where the failure
to pay or discharge such amounts is not more than 90 days past due or, if more
than 90 days past due, would not result in aggregate unsecured liabilities in
excess of $250,000.

 

(b)     Right to Contest Charges. A Loan Party may in good faith contest, by
appropriate proceedings, the validity or amount of any Charges, Taxes or claims
described in Section 5.2(a); provided, that (i) adequate reserves with respect
to such contest are maintained on the books of Borrower, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Loan Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Lender evidence reasonably acceptable to Lender of such compliance, payment
or discharge, if such contest is terminated or discontinued adversely to such
Loan Party or the conditions set forth in this Section 5.2(b) are no longer met.

 

 
12

--------------------------------------------------------------------------------

 

 

5.3     Books and Records.     Each Loan Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP (except
as otherwise disclosed on Borrower's consolidate financial statements).

 

5.4     Insurance; Damage to or Destruction of Collateral.

 

(a)     Insurance. Borrower shall, at its sole cost and expense, maintain the
policies of insurance described as in effect on the date hereof or may obtain
and maintain other policies of insurance in form and amounts and with insurers
reasonably acceptable to Lender. Commencing within 30 days following the Closing
Date, all policies of insurance (or the loss payable and additional insured
endorsements delivered to Lender) that relate to coverage involving the
Collateral shall contain provisions pursuant to which the insurer agrees to
provide thirty (30) days prior written notice to Lender in the event of any
non-renewal, cancellation or amendment of any such insurance policy. If Borrower
at any time or times hereafter shall fail to obtain or maintain any of the
policies of insurance required above, or to pay all premiums relating thereto,
Lender may at any time or times thereafter obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
that Lender deems advisable. Lender shall have no obligation to obtain insurance
for Borrower or pay any premiums therefor. By doing so, Lender shall not be
deemed to have waived any Default or Event of Default arising from Borrower’s
failure to maintain such insurance or pay any premiums therefore. All sums so
disbursed, including reasonable attorneys’ fees, court costs and other charges
related thereto, shall be payable on demand by Borrower to Lender and shall be
additional Obligations hereunder secured by the Collateral, and shall bear
interest at the Default Rate until paid in full to Lender.

 

(b)     Lender’s Insurance Rights. Upon any change in Borrower’s insurance risk
profile (including laws affecting the potential liability of a Borrower), Lender
reserves the right to require additional forms and limits of insurance to, in
Lender’s reasonable opinion, adequately protect Lender’s interests and Lien in
all or any portion of the Collateral and to ensure that Borrower is protected by
insurance in amounts and with coverage customary for its industry. If reasonably
requested by Lender, Borrower shall deliver to Lender from time to time a report
of a reputable insurance broker, reasonably satisfactory to Lender, with respect
to its insurance policies.

 

(c)     Endorsements. Within 30 days following the Closing Date, Borrower shall
deliver to Lender, in form and substance reasonably satisfactory to Lender,
endorsements to all general liability and other liability policies naming Lender
as an additional insured. Borrower shall irrevocably make, constitute and
appoint Lender (and all officers, employees or Lenders designated by Lender), so
long as any Default or Event of Default has occurred and is continuing beyond
any applicable cure period, as Borrower’s true and lawful Lender and
attorney-in-fact for the purpose of making, settling and adjusting claims under
all policies of insurance relating to coverage of the Collateral, endorsing the
name of Borrower on any check or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance. Lender shall have no duty to exercise any
rights or powers granted to it pursuant to the foregoing power-of-attorney.
Borrower shall promptly notify Lender of any loss, damage, or destruction to the
Collateral in the amount of $100,000 or more, whether or not covered by
insurance. After deducting from such proceeds the expenses incurred by Lender in
the collection or handling thereof, Lender may, at its option, apply such
proceeds to the reduction of the Obligations in accordance with Section 1.3(c).
Notwithstanding the foregoing, if the casualty giving rise to such insurance
proceeds could not reasonably be expected to have a Material Adverse Effect,
Lender shall permit Borrower to replace, restore, repair or rebuild the
property.

 

 
13

--------------------------------------------------------------------------------

 

 

5.5     Compliance with Applicable Laws. Each Loan Party shall comply in all
material respects with all federal, state, local and foreign laws and
regulations applicable to it.

 

5.6     Further Assurances. Each Loan Party shall, at Borrower’s expense and
upon the reasonable request of Lender, duly execute and deliver, or cause to be
duly executed and delivered, to Lender such further instruments and do and cause
to be done such further acts as may be necessary or proper in the reasonable
opinion of Lender to carry out more effectively the provisions and purposes of
each Line of Credit Loan Document.

 

5.7     Intellectual Property. Borrower will conduct its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person.

 

5.8     Landlord Agreements. With respect to any location where any material
amount of Collateral is stored or located, Lender may require Borrower to
provide a reasonable landlord or mortgagee agreement or bailee letter as a
condition to the continued storage of the Collateral at such location(s).

 

5.9     Operation of Business. Each Loan Party shall have and maintain at all
times until the Obligations have been paid in full, sufficient approvals,
consents, and permits from all necessary Governmental Authorities to fully
operate the Business in accordance with Applicable Laws. Each Loan Party shall
use commercially reasonable efforts and use appropriate diligence to secure all
approvals, consents and permits as and when required by Applicable Laws to fully
operate its business.

 

5.10     After-Acquired Property; Acquisition of other Real Property Interests.
In the event from time to time Borrower acquires any interest in any real
property or improvements, then Borrower agrees to promptly notify Lender in
writing at least 10 Business Days prior to such acquisition and to execute,
acknowledge and deliver to Lender at least 5 Business Days prior to such
acquisition a deed of trust or mortgage for recordation on said other real
property or improvements, as a first lien or encumbrance. Each such deed of
trust or mortgage shall secure repayment of the Obligations, including but not
limited to repayment of the Line of Credit Loan. All reasonable expenditures
incurred by Lender in performing this paragraph shall be additional Obligations
payable upon demand and delivery of reasonable backup documentation, and shall
bear interest at the Default Interest Rate from the date of demand for payment
until paid in full.

 

6.     NEGATIVE COVENANTS AND FINANCIAL COVENANTS

 

Unless Lender otherwise agrees or consents in writing, each Loan Party agrees as
follows:

 

6.1     No Debt. No Loan Party shall incur any Indebtedness or Guaranteed
Indebtedness, except the following: (i) the obligations and liabilities of the
Loan Parties to Lender under this Agreement and the other Line of Credit Loan
Documents; and (iii) indebtedness in respect of Capital Leases and
purchase-money obligations for fixed or capital assets, provided, however, that
the aggregate amount of all such capitalized leases and purchase-money
obligations at any time outstanding does not exceed $250,000.

 

 
14

--------------------------------------------------------------------------------

 

 

6.2     Affiliate Transactions. No Loan Party shall enter into or be a party to
any transaction with any Affiliate thereof (other than intercompany transactions
between or among Borrower and Guarantors) except (i) such transactions as are in
the ordinary course of and pursuant to the reasonable requirements of such Loan
Party’s business and upon fair and reasonable terms that are no less favorable
to such Loan Party than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of Borrower, (ii) Tag-It Pacific
Limited (Tag-It HK) may pay management fees or fees for services to Talon Zipper
(Shenzhen) Co., Ltd. (“Talon Shenzhen”) so long as such fees (x) are used to
cover expenses actually incurred by Talon Shenzhen and (y) do not exceed
$1,000,000 in the aggregate in any calendar year, and (iii) Talon Shenzhen may
pay such fees to Borrower. No Loan Party shall enter into any lending or
borrowing transaction with any executive officers of any Loan Party, except
loans to its respective executive officers in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs, pension plan advances, and similar purposes.

 

6.3     Merger. No Loan Party shall, directly or indirectly, by operation of law
or otherwise, merge with, consolidate with or otherwise combine with any person,
other than a merger of one Guarantor into Borrower or with another Guarantor.

 

6.4     Amendment of Organizational Documents. No Loan Party shall amend its
articles of incorporation or bylaws (or other organizational documents) in a
manner that would materially adversely affect the rights or remedies of Lender
under any of the Line of Credit Loan Documents or such Loan Party’s duty or
ability to repay any of the obligations under the Line of Credit Loan Documents.

 

6.5     Sales of Collateral. No Loan Party shall sell, transfer, convey, assign,
license or otherwise dispose of any interest in Collateral (a “Disposition”)
unless the proceeds of such Disposition are applied in the manner provided in
Section 1.3(b). Notwithstanding the forgoing, the following shall not constitute
a Disposition that is subject to this Section 6.5 or Section 1.3(b): (i) sales
of Inventory or licensing of assets in the ordinary course of business; (ii)
collections of Accounts in the ordinary course of business; (iii) sales of
Equipment and other personal property in the ordinary course of business so long
as such Equipment and other personal property is replaced (if necessary in the
exercise of prudent business judgment) by Equipment and other personal property
of equal or greater value or utility; or (iv) any other Dispositions the
proceeds of which do not exceed $25,000 in the aggregate in any twelve month
period.

 

6.6     Liens. No Loan Party shall, without the prior written consent of Lender,
which consent may be granted or denied in Lender's sole discretion, grant, or
permit to exist, any Lien on the Collateral other than the Permitted Liens.

 

6.7     Dividends. No Loan Party shall do any of the following: (i) declare or
pay any dividends, other than dividends payable solely in its own common stock,
or authorize or make any other distribution with respect to any of its stock now
or hereafter outstanding; provided, however, that Borrower’s subsidiaries shall
be permitted to declare and pay dividends to Borrower, or (ii) redeem or retire
any share of its capital stock for value; provided, however, that nothing in
this subsection shall prohibit Borrower from redeeming or cancelling shares or
making short term loans to employees or other services providers in connection
with conducting or facilitating the exercise of stock options or exercise or
vesting of other equity incentives and/or satisfaction of withholding taxes in
connection therewith.

 

 
15

--------------------------------------------------------------------------------

 

 

6.8     Change of Name. No Loan Party shall (i) change its name as it appears in
official filings in the jurisdiction of its incorporation, (ii) change its chief
executive office, principal place of business, corporate offices or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (iii) change the type of entity that it is, (iv) change its
organization identification numbers issued by the jurisdiction of its
incorporation, or (v) change its jurisdiction of incorporation or organize in
any additional jurisdictions, in each case without at least ten (10) Business
Days prior written notice to Lender and provided that such Loan Party shall have
taken such actions and executed such documents as Lender reasonably requests in
connection therewith to continue the perfection of any Liens in favor of Lender
in any Collateral, and provided, however, if a Loan Party’s jurisdiction or
state of incorporation is a state in the United States, then the new
jurisdiction or state of incorporation for such Loan Party shall be a state in
the United States.

 

6.9     Additional Agreements. No Loan Party shall directly or indirectly enter
into or become bound by any agreement, instrument, indenture or other obligation
that could directly or indirectly restrict, prohibit or require the consent of
any person with respect to the payment of any obligations under any of the Line
of Credit Loan Documents.

 

6.10     Creation of Subsidiary. No Loan Party shall create, or acquire, any
Subsidiary that holds or will hold any assets that constitute more than 10% of
the consolidated assets of Borrower and its Subsidiaries unless such Subsidiary
(i) executes a Guaranty and a joinder to this Agreement and the Security
Agreement in a form acceptable to Lender, and (ii) takes such actions and
executes such documents as Lender reasonably requests in connection therewith to
perfect of any Liens in favor of Lender in any Collateral with respect to such
Subsidiary.

 

6.11     Investments; Line of Credit Loan and Advances. Borrower shall not make
or permit to exist any investment in, or make, accrue or permit to exist loans
or advances of money to, any Person, through the direct or indirect lending of
money, holding of securities (including any Stock) or otherwise, except that:
(a) Borrower may hold investments constituting notes payable or stock or other
securities issued to Borrower pursuant to negotiated agreements with respect to
settlement of such issuer’s accounts in the ordinary course of business
consistent with past practices; and (b) Borrower may invest cash in cash
equivalents as are in conformity with Borrower’s investment policies.

 

6.12     Financial Covenants.

 

(a)     Borrower shall not incur a loss of more than $1,000,000 in the aggregate
after taxes (as calculated in accordance with GAAP) for any two consecutive
fiscal quarters.

 

(b)     Borrower shall not incur a loss after taxes (as calculated in accordance
with GAAP) for any three consecutive fiscal quarters.

 

(c)     Borrower shall not incur a loss after taxes (as calculated in accordance
with GAAP) for any trailing twelve month period ending at the end of any fiscal
quarter.

 

7.     TERM

 

7.1     Termination. The financing arrangements contemplated hereby shall be in
effect until the earlier of the date when the Line of Credit Loan and other
Obligations have been paid in full and satisfied or the Maturity Date, and the
Line of Credit Loan and all other Obligations shall be automatically due and
payable in full on such date without demand by Lender.

 

 
16

--------------------------------------------------------------------------------

 

 

7.2     Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Line of Credit Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of each Loan Party or the rights of Lender
relating to any unpaid portion of the Line of Credit Loan or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Maturity Date. Except as
otherwise expressly provided herein or in any other Line of Credit Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Loan Parties, and all rights of Lender,
all as contained in the Line of Credit Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Section 1, and the
indemnities contained in the Line of Credit Loan Documents shall survive the
Maturity Date.

 

8.     EVENTS OF DEFAULT; REMEDIES

 

8.1     Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an Event of Default
hereunder:

 

(a)     A failure (i) to pay when due any principal of the Line of Credit Loan,
whether at Stated Maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise (except for any monthly installments of
principal under Section 1.5(b)); (ii) to make any monthly installments of
principal under Section 1.5(b) or payment of interest required under any Line of
Credit Loan Document within three (3) days of when due or (iii) to make any
other payment required under any Line of Credit Loan Document within five (5)
days of when due;

 

(b)     A Loan Party breaches any of its obligations or covenants under any Line
of Credit Loan Document (other than a failure by a Loan Party to make a payment
under the Line of Credit Loan) and such breach is not cured within 15 days after
Lender delivers written notice of such breach to the applicable Loan Party;

 

(c)     Any representation or warranty made under any Line of Credit Loan
Document or in any written statement, report, financial statement or certificate
made or delivered to Lender by a Loan Party is untrue or incorrect in any
material respect as of the date when made or deemed made;

 

(d)     If a Loan Party sells all or substantially all of its assets, including
a sale through a merger or other reorganization;

 

(e)     If all or any substantial portion of the assets of a Loan Party are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
or come into the possession of any trustee, receiver, controller, custodian,
assignee for the benefit of creditors or any other person or entity having
powers or duties like or similar to the powers and duties of a trustee,
receiver, controller, custodian or assignee for the benefit of creditors and
such assets are not released therefrom within thirty (30) days thereafter;

 

 
17

--------------------------------------------------------------------------------

 

 

(f)     The filing by a Loan Party of a voluntary petition in bankruptcy,
insolvency, reorganization or liquidation under the Bankruptcy Code, or any
other petition under any section or chapter of the Bankruptcy Code or any
similar state, federal or foreign law, including, but not limited to,
assignments for the benefit of creditors, formal or informal moratoriums,
compositions or extensions generally with creditors;

 

(g)     The filing against a Loan Party of any involuntary petition or any other
petition against any entity under any section or chapter of the Bankruptcy Code
or any similar state, federal or foreign law which is not dismissed within
ninety (90) days after such filing;

 

(h)     The appointment by any court of a receiver, custodian, trustee or
similar official to take possession of all or any portion of the assets of a
Loan Party;

 

(i)     There occurs the issuance of a writ, order of attachment or garnishment
with respect to any of the Collateral and such writ, order of attachment or
garnishment is not dismissed and removed within fifteen (15) days thereafter;

 

(j)     (i) A default or breach occurs under any other agreement, document or
instrument to which a Loan Party is a party that is not cured within any
applicable grace period therefor, and such default or breach is not waived and
such default or breach involves the failure to make (or results in the
acceleration of) any payment in excess of $250,000 or (ii) an event, condition
or circumstance occurs which results in the holder of any obligation of a Loan
Party in excess of $250,000 causing such obligation to become due prior to its
stated maturity or prior to its regularly scheduled dates of payment, or the
holder of such obligation demanding cash collateral in respect of such
obligation in excess of $250,000 pursuant to exercise of its rights granted
under such obligations;

 

(k)     A final judgment or judgments for the payment of money in excess of
$250,000 in the aggregate at any time are outstanding against a Loan Party
(which judgments are not covered by insurance policies as to which liability has
been accepted in writing by the insurance carrier), and the same is/are not,
within thirty (30) calendar days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay;

 

(l)     Any material provision of any Line of Credit Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
for thirty (30) calendar days or more (or a Loan Party shall challenge the
enforceability of any Line of Credit Loan Document or shall assert in writing,
or engage in any action or inaction based on any such assertion, that any
provision of any Line of Credit Loan Document has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms), or any
security interest created under any Line of Credit Loan Document ceases to be a
valid and perfected first priority security interest (except as otherwise
permitted under any Line of Credit Loan Document) in any of the collateral
purported to be covered thereby;

 

(m)     A Change in Control (as hereinafter defined) of Borrower occurs. For
purposes hereof, "Change in Control" means that any of the following have
occurred: (a) any person or group of persons (within the meaning of Exchange
Act) shall have acquired actual ownership, beneficial ownership or the right to
own upon the occurrence of specified events, 50% or more of the common stock of
Borrower; or (b) any person or group of persons (within the meaning of the
Exchange Act) shall have acquired the right to vote for the election or
appointment of directors of Borrower under ordinary circumstances; or (c) during
any period of twelve (12) consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election or appointment was approved by
the required vote of the directors then still in office who were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors of Borrower then in office; or

 

 
18

--------------------------------------------------------------------------------

 

 

(n)     Borrower ceases to own, directly or indirectly, 100% of any Guarantor.

 

8.2     Remedies. Lender shall be entitled to enforce payment and performance of
the Indebtedness and Obligations and to exercise all rights and powers under
this Agreement and the other Line of Credit Loan Documents or other agreement or
any laws now or hereafter in force. No remedy herein conferred upon or reserved
to Lender is intended to be exclusive of any other remedy set forth herein or by
law provided or permitted, but each shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by this Agreement or any of
the other Line of Credit Loan Documents to Lender in any capacity or to which
Lender may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Lender and Lender may pursue inconsistent remedies. Lender’s remedies upon the
occurrence and continuance of a Default or Event of Default beyond any
applicable cure period include, but are not limited to, the following:

 

(a)     Accelerate Maturity Date of Line of Credit Loan. If any Event of Default
has occurred and is continuing beyond any applicable cure period, Lender may, at
its option, without notice (except as otherwise expressly provided in this
Agreement), accelerate the Stated Maturity Date of the Line of Credit Loan and
declare all of the Obligations, including all amounts due under the Line of
Credit Loan and the Loan Fee, to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Loan Parties.

 

(b)     Suspend Line of Credit. If any Default or Event of Default has occurred
and is continuing beyond any applicable cure period, Lender may, without notice,
suspend the Line of Credit facility with respect to additional Advances,
whereupon any additional Advances may be made or incurred in Lender’s sole
discretion, so long as such Default or Event of Default is continuing.

 

(c)     Increase Rate of Interest to Default Rate. If any Event of Default has
occurred and is continuing beyond any applicable cure period, Lender may,
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Line of Credit Loan to the Default Rate.

 

(d)     Other Remedies. If any Event of Default has occurred and is continuing
beyond any applicable cure period, Lender may, without notice: (i) terminate the
Line of Credit facility with respect to further Advances; (ii) reduce the Line
of Credit Commitment; (iii) make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right, the
appointment of a receiver of the business of the Loan Parties, which receiver
shall have all the usual powers and duties of receivers in similar cases,
including the full power to maintain and otherwise operate such business upon
such terms as may be approved by the court; and/or (iv) exercise any other
rights and remedies provided to Lender under the Line of Credit Loan Documents,
or at law or equity, including all remedies provided under the Code; provided,
that upon the occurrence of an Event of Default specified in Sections 8.1(f) or
(g) and the continuation thereof beyond any applicable cure period, the Line of
Credit Commitment shall be immediately terminated and all of the Obligations,
including the aggregate Line of Credit Loan, shall become immediately due and
payable without declaration, notice or demand by any Person.

 

 
19

--------------------------------------------------------------------------------

 

 

9.     ASSIGNMENT AND PARTICIPATIONS

 

9.1     Assignment and Participations.

 

(a)     Assignment by Lender. At any time or times, Lender may make an
assignment of, or sell participations in, the Line of Credit Loan Documents,
Line of Credit Loan, and Line of Credit Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) require the
execution of an assignment agreement in form and content reasonably satisfactory
to, and acknowledged by, Lender; and (ii) be conditioned on such assignee
representing to Lender that it is purchasing the applicable Line of Credit Loan
to be assigned to it for its own account, for investment purposes and not with a
view to the distribution thereof. In the case of an assignment by Lender under
this Section 9.1(a), the assignee shall have, to the extent of such assignment,
the same rights, benefits and obligations as Lender hereunder. The assigning
lender shall be relieved of its obligations hereunder with respect to its Line
of Credit Commitment or assigned portion thereof from and after the date of such
assignment. Each Loan Party hereby acknowledges and agrees that any assignment
shall give rise to a direct obligation of each Loan Party to the assignee and
that the assignee shall be considered to be a “Lender.” In the event Lender
assigns or otherwise transfers all or any part of the Obligations, Lender shall
so notify Borrower, and Borrower shall, upon the request of Lender, execute a
new note or Note in exchange for the Note (upon the same terms), if any, being
assigned. Lender may at any time pledge the Obligations held by it and Lender’s
rights under this Agreement and the other Line of Credit Loan Documents to any
lender.

 

(b)     Participations. Any participations by Lender of all or any part of its
Line of Credit Commitment shall be made with the understanding that all amounts
payable by Borrower hereunder shall be determined as if Lender had not sold such
participations, and that the holder of any such participation shall not be
entitled to require Lender to take or omit to take any action hereunder. Solely
for purposes of Section 1.11, Section 1.13, and Section 1.14, each Loan Party
acknowledges and agrees that a participation shall give rise to a direct
obligation of each Loan Party to the participant (in each case subject to the
terms and conditions in such Sections applicable to Lender) and the participant
shall be considered to be a “Lender.” Except as set forth in the preceding
sentence, each Loan Party shall not have any obligation or duty to any
participant.

 

(c)     Cooperation to Effect Assignments and Participations. Each Loan Party
shall assist Lender under this Section 9.1 as reasonably required to enable
Lender to effectuate any such assignment or participations, including the
execution and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and, if requested by Lender, the preparation
of informational materials for, and the participation of management in meetings
with, potential assignees or participants. Each Loan Party shall certify the
correctness, completeness and accuracy, in all material respects of all
descriptions of Loan Party and its affairs contained in any selling materials
provided by them and all other information provided by them and included in such
materials.

 

(d)     Disclosures by Lender. Lender may furnish any information concerning a
Loan Party in the possession of Lender from time to time to assignees and
participants (including prospective assignees and participants).

 

 
20

--------------------------------------------------------------------------------

 

 

9.2     Lender’s Reliance, Etc. Neither Lender nor any of its Affiliates nor any
of their respective directors, officers, employees or attorneys shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Line of Credit Loan Documents in their
capacities as Lender (or as an agent of Lender) hereunder. Without limiting the
generality of the foregoing, Lender: (a) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to the Loan Parties and shall not be responsible to
the Loan Parties for any statements, warranties or representations made in or in
connection with this Agreement or the other Line of Credit Loan Documents; (c)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Line of Credit Loan Documents on the part of the Loan Parties or to
inspect the Collateral (including the books and records of the Loan Parties);
(d) shall not be responsible to the Loan Parties for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Line of Credit Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (e) shall incur no liability
under or in respect of this Agreement or the other Line of Credit Loan Documents
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.

 

9.3     Appointment of Original Lender. Each Lender, including, without
limitation, each Participating Lender, shall and does hereby irrevocably
appoint, designate and authorize Original Lender, as each Lender's exclusive
agent, to take such action on its behalf under the provisions of this Agreement
and each other Line of Credit Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Line of Credit Loan Document, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Line of Credit
Loan Document, Original Lender shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Original Lender have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Line of Credit Loan Document or
otherwise exist against Original Lender. Original Lender may execute any of its
duties under this Agreement or any other Line of Credit Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Original Lender
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects.

 

(a)     Original Lender is authorized (but not required) on behalf of all
Lenders, without the necessity of any notice to or further consent from Lenders,
from time to time to take any action with respect to any Collateral or the
Collateral Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens upon the Collateral granted in favor of
Original Lender pursuant to the Collateral Documents.

 

(b)     Lenders irrevocably authorize Original Lender, at its option and in its
discretion, to release any Lien granted to or held by Original Lender upon any
Collateral:

 

(i)     upon termination of the Line of Credit Commitment and payment in full of
all Advances and all other Obligations then payable under this Agreement and
under any other Line of Credit Loan Document;

 

 
21

--------------------------------------------------------------------------------

 

 

(ii)     constituting property sold or to be sold or disposed of as part of or
in connection with any disposition permitted hereunder;

 

(iii)     consisting of an instrument evidencing Indebtedness if the
Indebtedness evidenced thereby has been paid in full; or

 

(iv)     as otherwise provided in this Agreement or any other Line of Credit
Loan Document.

 

(c)     Upon request by Original Lender at any time, each Lender will confirm in
writing Original Lender's authority to release particular types or items of
Collateral pursuant to this Section.

 

(d)     Each Lender agrees with and in favor of each other Lender that
Borrower's obligation to such Lender under this Agreement and the other Line of
Credit Loan Documents shall be equally and ratably secured by the Collateral now
or hereafter securing any obligations of Borrower to such Lender, provided,
however, that Borrower shall not be deemed to be in default of its obligations
under this Agreement or any other Line of Credit Loan Document by reason of such
sharing; and provided further that this Section shall not be deemed to secure
any Indebtedness not otherwise secured by the Line of Credit Loan Documents.

 

(e)     Notwithstanding any provision to the contrary contained in this
Agreement or any other Line of Credit Document, (x) all notices delivered by
Borrower to Original Lender and all notices, consents and waivers of or from
Original Lender that are received by or given to Borrower, in each case under
this Agreement or any other Line of Credit Document, shall be deemed delivered
to or received from, as applicable, each and every Lender hereunder, and (y) all
notices required to be delivered by Borrower to any Lender under this Agreement
or any other Line of Credit Document shall be delivered to Original Lender only
(on behalf of all Lenders).

 

10.     SUCCESSORS AND ASSIGNS

 

This Agreement and the other Line of Credit Loan Documents shall be binding on
and shall inure to the benefit of the Loan Parties, Lender and their respective
successors and assigns (including, in the case of each Loan Party, a
debtor-in-possession on behalf of such Loan Party), except as otherwise provided
herein or therein. Each Loan Party may not assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Line of Credit Loan Documents without the prior express written
consent of Lender, which consent may be granted or withheld by Lender in its
sole and absolute discretion. Any such purported assignment, transfer,
hypothecation or other conveyance by a Loan Party without the prior express
written consent of Lender shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
the Loan Parties and Lender, with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Line of Credit Loan Documents.

 

11.     MISCELLANEOUS

 

11.1     Complete Agreement; Modification of Agreement. This Agreement amends
and restates the Existing Loan Agreement in its entirety. This Agreement and the
other Line of Credit Loan Documents (including all Appendices, exhibits and
attachments hereto or thereto) constitute the complete agreement between the
parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 11.2. Any letter of interest,
commitment letter, fee letter or confidentiality agreement, if any, between
Borrower and Lender or any of their respective Affiliates, predating this
Agreement and relating to a financing of substantially similar form, purpose or
effect shall be superseded by this Agreement.

 

 
22

--------------------------------------------------------------------------------

 

 

11.2     Amendments, Waivers and Consents.

 

(a)     Except for actions expressly approved by Lender in writing, no
amendment, modification or termination of any provision of this Agreement or any
other Line of Credit Loan Document shall in any event be effective unless the
same shall be in writing and signed by Lender and the Loan Parties. No waiver of
any provision hereof shall be effective unless the same shall be in writing and
signed by the waiving party.

 

(b)     No amendment, modification, termination or waiver shall be required for
Lender to take additional Collateral pursuant to any Line of Credit Loan
Document. No notice to or demand on a Loan Party in any case shall entitle the
Loan Parties to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each Lender
at the time and each future Lender.

 

11.3     Termination of Liens. Upon payment in full in cash and performance of
all of the Obligations (other than indemnification Obligations), termination of
the Line of Credit Commitment, and a release of all existing and future claims
(whether known or unknown) against Lender, and so long as no suits, actions,
proceedings or claims are pending against any Indemnified Person asserting any
damages, losses or liabilities that are Indemnified Liabilities, Lender shall
promptly upon receipt of written request from Borrower deliver to Borrower
termination statements, Lien releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

 

11.4     Fees and Expenses. Loan Parties shall pay, or reimburse Lender for, all
fees, costs and expenses (including the reasonable fees and expenses of all of
its attorneys, advisors, consultants and auditors) incurred in connection with
the negotiation, preparation and filing and/or recordation of the Line of Credit
Loan Documents, incurred in connection with any amendment, modification or
waiver of, consent with respect to, or termination of, any of the Line of Credit
Loan Documents, or advice in connection with a breach or default under the Line
of Credit Loan or Lender’s rights hereunder or thereunder, or in connection with
any of the following:

 

(a)     Any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, Borrower, or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Line of
Credit Loan Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against a Loan Party or any other Person
that may be obligated to Lender by virtue of the Line of Credit Loan Documents,
including any such litigation, contest, dispute, suit, proceeding or action
arising in connection with any work-out or restructuring or forbearance of the
Line of Credit Loan during the pendency of one or more Events of Default.

 

(b)     Any attempt to enforce any remedies of Lender against Borrower or any
other Person that may be obligated to Lender by virtue of any of the Line of
Credit Loan Documents, including any such attempt to enforce any such remedies
in the course of any work-out or restructuring or forbearance of the Line of
Credit Loan during the pendency of one or more Events of Default.

 

 
23

--------------------------------------------------------------------------------

 

 

(c)     Any workout or restructuring or forbearance of the Line of Credit Loan
during the pendency of one or more Events of Default.

 

(d)     Efforts by Lender to (i) monitor the operations, financial condition
and/or regulatory status of the business of the Loan Parties after the
occurrence of a Default or Event of Default and the continuation thereof beyond
any applicable cure period; (ii) evaluate, observe or assess Borrower or its
business affairs after a breach or default under this Agreement or under any of
the other Line of Credit Loan Documents; and (iii) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, including, as to each of clauses (a) through (d) above, all
reasonable attorneys’ and other professional and service providers’ fees arising
from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all reasonable
expenses, costs, charges and other fees incurred by such counsel and others in
connection with or relating to any of the events or actions described in this
Section 11.4 , all of which shall be payable, on demand, by Borrower to Lender.
Without limiting the generality of the foregoing, such expenses, costs, charges
and fees shall include: Lender’s Costs, fees, costs and reasonable expenses of
attorneys, accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram or telecopy
charges; secretarial overtime charges; and expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.

 

11.5     No Waiver. Lender’s failure, at any time or from time to time, to
require strict performance by any Loan Party of any provision of this Agreement
or any other Line of Credit Loan Document shall not waive, affect or diminish
any right of Lender thereafter to demand strict compliance and performance
herewith or therewith. Any suspension or waiver of an Event of Default shall not
suspend, waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Loan Party contained in this Agreement or
any of the other Line of Credit Loan Documents and no Default or Event of
Default shall be deemed to have been suspended or waived by Lender, unless such
waiver or suspension is by an instrument in writing signed by Lender and
directed to Borrower specifying such suspension or waiver.

 

11.6     Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Lender may
have under any other agreement, including the other Line of Credit Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.

 

11.7     Severability. Wherever possible, each provision of this Agreement and
the other Line of Credit Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Line of Credit Loan Document shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement or such other Line
of Credit Loan Document.

 

 
24

--------------------------------------------------------------------------------

 

 

11.8     Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Line of Credit Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Line of Credit Loan
Documents, the provision contained in this Agreement shall govern and control.

 

11.9     Waiver and Estoppel. Each Loan Party hereby waives: (a) any and all
notice of acceptance of this Agreement or of the creation, renewal or accrual of
any of the obligations or liabilities hereunder indemnified against, either now
or in the future; (b) protest, presentment, demand for payment, notice of
default or nonpayment, notice of protest or default; (c) except as provided
herein, any and all notices or formalities to which a Loan Party may otherwise
be entitled, including without limitation notice of the granting of any
indulgences or extensions of time of payment of any of the liabilities and
obligations hereunder and hereby indemnified against; (d) any promptness in
making any claim or demand hereunder; (e) the defense of the statute of
limitations in any action hereunder or in any action for the collection of
amounts payable hereunder; (f) any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other person or
persons; (g) all duty or obligation of Lender to perfect, protect, retain or
enforce any security for the payment of amounts payable by each Loan Party
hereunder; and (h) any principle or provision of law, statutory or otherwise,
which is or might be in conflict with the terms and provisions of this
Agreement. No delay or failure on the part of Lender in the exercise of any
right or remedy against a Loan Party, or any other person against whom Lender
may have any rights, shall operate as a waiver or modification of any agreement
or obligation contained herein, and no single or partial exercise by Lender of
any rights or remedies under any Line of Credit Document shall preclude other or
further exercise thereof or other exercise of any other right or remedy. No
waiver or failure of Lender to insist upon strict compliance with any
obligation, covenant, agreement, representation, warranty, or condition shall
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure to comply with such obligation, covenant, agreement, representation,
warranty, or condition, or with any other obligation, covenant, agreement,
representation, warranty, or condition contained herein. No waiver of the rights
of a party shall be effective unless in writing executed by such party.

 

11.10     Time of the Essence. Time is of the essence in the performance of each
and every term, condition and covenant of this Agreement.

 

11.11     Governing Law and Venue.

 

(a)     This Agreement shall be governed by, and construed in accordance with,
the substantive laws of the State of California without regard to principles of
conflicts of laws.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     EACH OF THE LOAN PARTIES AND LENDER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF CALIFORNIA IN LOS
ANGELES COUNTY AND TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
SUBJECT MATTER HEREOF, ANY OTHER LINE OF CREDIT DOCUMENT AND THE SUBJECT MATTER
THEREOF. EACH OF THE LOAN PARTIES AND LENDER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (1) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER LINE OF CREDIT
DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN
OR BY SUCH COURT, AND (2) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION,
SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE
COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH OF THE LOAN
PARTIES AND LENDER AGREES THAT ITS SUBMISSION TO JURISDICTION IS MADE FOR THE
EXPRESS BENEFIT OF THE OTHER PARTY. FINAL JUDGMENT AGAINST THE LOAN PARTIES OR
LENDER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND BE
ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE LOAN PARTIES THEREIN
DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH
OTHER JURISDICTION; PROVIDED, HOWEVER, THAT, SOLELY FOR PURPOSES OF EXERCISING
ANY REMEDIES AGAINST THE COLLATERAL FOR THE LINE OF CREDIT, LENDER MAY AT ITS
OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST ANY LOAN
PARTY OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF
AMERICA IN THE STATE WHERE THE APPLICABLE COLLATERAL IS LOCATED OR ANY COURT OF
ANY OTHER JURISDICTION WHERE THE APPLICABLE COLLATERAL IS LOCATED.

 

11.12     Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States Mail as otherwise provided in this Section 11.13); (c) one (1)
Business Day after deposit with a reputable overnight courier with all charges
prepaid or (d) when delivered, if hand-delivered by messenger, all of which
shall be addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex B or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice.

 

 
26

--------------------------------------------------------------------------------

 

 

11.13     Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

11.14     Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

 

11.15     Press Releases and Related Matters. Each Loan Party agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of Lender or its Affiliates or referring
to this Agreement, the other Line of Credit Loan Documents without at least two
(2) Business Days’ prior notice to Lender and without the prior written consent
of Lender (which consent will not be unreasonably withheld) unless (and only to
the extent that) Borrower or Affiliate is required to do so under law,
regulation or any applicable exchange rules or OTC bulletin board rules, then,
in any event, such Loan Party, or Affiliate will use commercially reasonable
efforts to consult with Lender before issuing such press release or other public
disclosure. Borrower consents to the publication by Lender of advertising
material relating to the financing transactions contemplated by this Agreement
using a Loan Party’s name, product photographs, logo or trademark, without the
consent of Borrower. Lender may provide to industry trade organizations
information necessary and customary for inclusion in league table measurements
unless such disclosure would violate or any applicable exchange rules or OTC
bulletin board rules applicable to Borrower.

 

11.16     Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against a Loan
Party for liquidation or reorganization, or should a Loan Party become insolvent
or make a general assignment for the benefit of any creditor or creditors, or
should a receiver or trustee be appointed for all or any significant part of a
Loan Party’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.17     Advice of Counsel. Each Loan represents to Lender, and Lender
represents to Borrower, that it has discussed this Agreement with its counsel.

 

11.18     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

11.19     Fraudulent Transfer Laws. Anything to the contrary notwithstanding, if
any Fraudulent Transfer Law is determined by a court of competent jurisdiction
to be applicable to the obligation of a Loan Party under this Agreement or under
any other Line of Credit Loan Documents, said obligations shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under said Fraudulent Transfer Laws, in each case after giving effect
to all other liabilities of such Loan Party, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of a Loan Party in respect of intercompany indebtedness to any
other Loan Party or Affiliates of such Loan Party).

 

 
27

--------------------------------------------------------------------------------

 

 

11.20     Self Help. If a Loan Party shall fail to do any act or thing which it
has covenanted to do hereunder or under a Line of Credit Document, or any
representation or warranty of a Loan Party under a Line of Credit Document shall
be breached, the Lender may (but shall not be obligated to), to the extent
permitted by applicable law, do the same or cause it to be done or remedy any
such breach and there shall be added to the Line of Credit hereunder the cost or
expense incurred by the Lender in so doing, and any and all amounts expended by
the Lender in taking any such action shall be repayable to it upon its demand
therefor and shall bear interest at the Default Rate from the date advanced to
the date of repayment.

 

11.21     Office Of Foreign Assets Control; USA Patriot Act And Related
Covenants. Neither a Loan Party nor any person or entity who owns or controls
the same (collectively, the “Borrower Controlling Parties”): (a) is in violation
of (i) any applicable anti-money laundering laws, including, without limitation,
those contained in the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the Bank Secrecy Act (Titles I
and II of Pub. L. No. 91-508, 84 Stat. 1114 (1970)), (ii) any applicable
economic sanction laws administered by the U.S. Treasury Department Office of
Foreign Assets Control (“OFAC”), including, without limitation, Executive Order
No. 13224, or (iii) any applicable anti-drug trafficking or anti-terrorism laws,
civil or criminal, or (b) is a person that (i) is charged with, or has reason to
believe that he, she or it is under investigation for, any violation of any such
laws, (ii) has been convicted of any violation of, been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under any
such laws, (iii) is named on the list of “Specially Designated Nationals or
Blocked Persons” maintained by the OFAC (or any successor U.S. government office
or list), (iv) is otherwise identified by any U.S. government office or legal
authority as a person with whom a U.S. person is prohibited from transacting
business under any other applicable law, (v) is owned, controlled by, or
affiliated with any person identified in clause (i), (ii), (iii) and/or (iv)
hereof, or (vi) is engaged in any dealings or transactions for or on behalf of
or otherwise associated with any person identified in clause (i), (ii), (iii)
and/or (iv) hereof.

 

11.22     Specially Designated Nationals Or Blocked Persons; USA Patriot Act.
Lender hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, Lender is required to obtain, verify and record information that
identifies the Loan Parties and the Borrower Controlling Parties, which
information includes the name and address of the Loan Parties and the Borrower
Controlling Parties, and other information that will allow Lender to identify
the Loan Parties and the Borrower Controlling Parties in accordance with the
Patriot Act. Accordingly, and in addition, as necessary under applicable
economic sanction laws administered by OFAC, including, without limitation,
Executive Order No. 13224, the Lender reserves the right, from time to time,
without consent, to compare the names of the Loan Parties, the Borrower
Controlling Parties and any current or future Borrower Controlling Party against
the list of “specially designated nationals or blocked persons” as set forth on
the list of such persons published by OFAC (or any successor U.S. government
office or list).

 

11.23     Joint and Several. All obligations of the Loan Parties hereunder are
joint and several.

 

[NO FURTHER TEXT ON THIS PAGE. SIGNATURE PAGES FOLLOW]

 

 
28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

"Borrower"

 

Talon International, Inc.

 

 

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Chief Executive Officer

  

“Guarantors”

 

Talon Technologies, Inc., a California corporation

 

 



By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Chief Executive Officer

 



Tag-It Pacific Limited, a Hong Kong corporation

 

By:

/s/ Larry Dyne 

 

Name:   Larry Dyne

Title:  Director

 

“Lender”

 

Princess Investment Holdings Inc.

 

 

 

By:

/s/ Nicola Kilmer-Barber

 

Name:   Nicola Kilmer-Barber

Title:  Director and CEO

 

 
29

--------------------------------------------------------------------------------

 

 

INDEX OF APPENDICES

 

ANNEXES

 

Annex A      Definitions
Annex B      Notice Addresses


 

EXHIBITS

 

Exhibit “A”      Notice of Line of Credit Advance

Exhibit “B”      Warrant

 

 
30

--------------------------------------------------------------------------------

 

 

ANNEX A
DEFINITIONS

 

Initially capitalized terms used in the Agreement shall (unless otherwise
provided elsewhere in the Line of Credit Loan Documents) have the following
respective meanings. All references to Sections, Exhibits, Schedules or Annexes
in the following definitions shall refer to Sections, Exhibits, Schedules or
Annexes of or to the Agreement:

 

“Accounts” means (i) the right of each Loan Party to payment of rent, occupancy
payments and other similar payments due and owing by any person or entity using
or occupying space in any real property owned or leased by a Loan Party, plus
(ii) future right of a Loan Party to payment of any monetary obligations,
whether or not earned by performance, now or hereafter existing, arising under
or in relation to such Loan Party's business.

 

“Advance” means any Line of Credit Advance.

 

“Affiliate” means, with respect to any Person (excluding Lender), (a) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, 20% or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement by and among
Borrower, Guarantors and Lender, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Appendices” means each of the Annexes and Exhibits referenced herein or
attached hereto, all of which are incorporated by reference as if fully set
forth in this Agreement.

 

“Applicable Laws” means all federal, state and local laws, statutes, codes,
regulations, rules, acts, ordinances of all Governmental Authorities,
departments, commissions, boards, courts, authorities, agencies, officials and
officers and any deed restrictions or other requirements of record applicable to
the Collateral or to a Loan Party, or to their respective businesses.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §101 et seq.

 

"Board" means the Board of Directors of Borrower.

 

“Borrower” means Talon International, Inc., a Delaware corporation.

 

“Business Day” means each day of the year (a) on which federally-chartered
banking institutions in Los Angeles, California are not required or authorized
to close, and (b) which is a not a regularly scheduled holiday in the state of
California or in the United States.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

 
31

--------------------------------------------------------------------------------

 

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the Pension Benefit Guaranty
Corporation at the time due and payable), levies, assessments, charges, liens,
claims or encumbrances upon or relating to (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of any Loan
Party, (d) the use of any real property owned or leased by any Loan Party, or
(e) any other aspect of the business of each Loan Party.

 

“Closing Date” means the date this Agreement is entered into, being the first
date mentioned in the preamble paragraph hereof, unless Borrower and Lender
otherwise agree in writing.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that to the extent
that the Code is used to define any term herein or in any Line of Credit Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Lender’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of California, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

 

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Lender, to secure the
Obligations.

 

“Collateral Documents” means the Security Agreement, the UCC-1 Financing
Statements, and all similar agreements, documents and instruments entered into
guaranteeing payment of, or granting a Lien upon, real and personal property
(and interests in real and personal property), and perfecting the Liens, as
security for payment of, the Obligations.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” means 15% per annum, compounded quarterly.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Effective Date” means the date set forth in the introductory paragraph of this
Agreement.

 

“Equipment” means all equipment, as such term is defined in the Code, now owned
or hereafter acquired by Borrower, wherever located.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Event of Default” means that one or more of the events described in Section 8.1
has occurred.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

 
32

--------------------------------------------------------------------------------

 

 

“Fraudulent Transfer Law” means Section 548 of Title 11 of the United States
Code or any applicable provisions of comparable state law.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

 

“Governmental Authority” means any nation or government, any state, county,
city, or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation of any other Person in any manner, including any
obligation or arrangement of such Person to (a) purchase or repurchase any such
primary obligation, (b) advance or supply funds (i) for the purchase or payment
of any such primary obligation or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet condition of the primary obligor, (c) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of (x)
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Indebtedness is incurred and (y) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

 

“Guaranty” means the Guaranty Agreement, dated August 10, 2015, by Initial
Guarantors for the benefit of Lender, as amended from time to time.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by note, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) the amount of the obligation of the lessee under any Capital
Lease that, in accordance with GAAP, would appear on a balance sheet of such
lessee in respect of such Capital Lease, and the present value of future rental
payments under all synthetic leases, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.

 

 
33

--------------------------------------------------------------------------------

 

 

“Indemnified Liabilities” means all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any Indemnified Person (a) as the result of credit having been extended,
suspended or terminated under this Agreement and the other Line of Credit Loan
Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith or (b) which in any way arise
out of or are in connection with or are incidental to the business of each Loan
Party, including any and all legal costs and expenses arising out of or incurred
in connection with disputes between or among any parties to any of the Line of
Credit Loan Documents.

 

“Indemnified Person” means Lender and its Affiliates, and each such Person’s
respective officers, directors, owners, employees, attorneys and agents.

 

“Initial Guarantors” means Talon Technologies, Inc., a Delaware corporation, and
Tag-It Pacific Limited, a Hong Kong limited liability company.

 

“Interest Payment Date” means the first Business Day of each calendar month to
occur while any Line of Credit Loan is outstanding and the Maturity Date.

 

“Interest Rate” means 11.5% per annum.

 

“Inventory” means all inventory, as such term is defined in the Code, now owned
or hereafter acquired by a Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of a Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished’ goods, returned goods, or materials or supplies of
any kind, nature or description used or consumed or to be used or consumed in a
Loan Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Lender” means Princess Investment Holdings Inc., a Delaware corporation, and
any Participating Lender, and, if Lender shall decide to assign all or any
portion of the Obligations, such term shall include any assignee(s) of Lender,
subject to the provisions of Section 9.1.

 

“Lender’s Costs” means all fees and expenses of Lender in connection with the
Line of Credit Loan and all other Line of Credit Loan Documents, including, but
not limited to, all attorneys’ fees, costs and expenses paid or incurred by
Lender in connection with any Line of Credit Loan Documents, the fees and
disbursements of Lender's counsel, and all Closing, escrow and filing fees,
expenses and taxes.

 

“Lien” means any agreement or deed of trust, mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

 

 
34

--------------------------------------------------------------------------------

 

 

“Line of Credit Advance” means the agreement of Lender to make available to
Borrower from time to time until the Line of Credit Commitment Termination Date,
on a non-revolving basis, one or more advances under the Line of Credit Loan.

 

“Line of Credit Commitment” or “Commitment” means the aggregate commitment of
Lender to make Line of Credit Advances, which aggregate commitment shall not
exceed $6,000,000, from time to time in accordance with this Agreement;
provided, however, such aggregate commitment may be increased by no more than
$2,000,000, at the sole discretion of the Lender and provided no Event of
Default has occurred, to fund strategic investment projects of Borrower.

 

“Line of Credit Commitment Termination Date” means the earliest of (a) thirty
(30) calendar days prior to the Stated Maturity Date; (b) the Termination Date;
or (c) the Maturity Date.

 

“Line of Credit Loan” means a non-revolving Line of Credit Loan made available
by Lender to Borrower in the maximum amount of $6,000,000; provided, however,
such aggregate amount may be increased by no more than $2,000,000, at the sole
discretion of the Lender and provided no Event of Default has occurred, to fund
strategic investment projects of Borrower.

 

“Line of Credit Loan Documents” means this Agreement, the Note (if any), the
Security Agreement and all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, Lender in connection
with this Agreement and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of a Loan Party, and delivered to Lender in connection with the Agreement
or the transactions contemplated thereby. Any reference in the Agreement or any
other Line of Credit Loan Document to a Line of Credit Loan Document shall
include all Appendices thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Line of
Credit Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Line of Credit Note” or "Note" means a promissory note to evidence the Line of
Credit Commitment in the face amount of the Line of Credit Loan, in a form
satisfactory to Lender.

 

“Loan Account” means an account maintained by Lender in its books to record all
Advances, all payments made by Borrower, and all other debits and credits as
provided in this Agreement with respect to the Line of Credit Loan or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Lender’s customary accounting practices as in effect from time to time.

 

“Loan Fee” means a fee of $60,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial or other condition of the Loan Parties, taken
as a whole, (b) the ability of Borrower to pay any of the Line of Credit Loan or
any of the other Obligations in accordance with the terms of the Agreement, (c)
the Collateral, or Lender’s Liens on the Collateral, or the priority of such
Liens, or (d) Lender’s rights and remedies under the Agreement and the other
Line of Credit Loan Documents.

 

“Maturity Date” means the date which is the first to occur of (i) the Stated
Maturity Date, and (ii) the date Lender declares all of the Obligations due and
payable in accordance with Section 8.2(a).

 

“Maximum Lawful Rate” means the interest rate that a court of competent
jurisdiction determines in a final unappealable order to be the highest rate of
interest permissible under applicable law.

 

“Note” means the Line of Credit Note.

 

 
35

--------------------------------------------------------------------------------

 

 

“Notice of Line of Credit Advance” means a notice delivered to Lender by
Borrower requesting a Line of Credit Advance, in the form of Exhibit “A”
attached hereto.

 

“Obligations” collectively means the Line of Credit Loan, advances, debts,
liabilities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
a Loan Party to Lender, and all covenants and duties regarding such amounts, of
any kind or nature, present or future, whether or not evidenced by any note,
agreement, letter of credit agreement or other instrument, arising under the
Agreement or any of the other Line of Credit Loan Documents. This term includes
all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against a Loan Party in bankruptcy,
whether or not allowed in such case or proceeding), fees, expenses, attorneys’
fees and any other sum chargeable to a Loan Party under the Agreement or any of
the other Line of Credit Loan Documents.

 

“Original Lender” means Princess Investment Holdings Inc., a Delaware
corporation.

 

“Permitted Liens” means (i) Liens granted pursuant to capital leases and to
secure purchase money Indebtedness permitted pursuant to this Agreement, and
liens arising from protective filings of financing statements with respect to
operating leases, (ii) Liens for taxes, fees, assessments or other government
charges or levies which are not delinquent or are being contested by the
applicable Loan Party(ies) in good faith and for which the applicable Loan
Party(ies) maintains adequate reserves on its books, (iii) Liens consisting of
deposits made in the ordinary course of business in connection with, or to
secure payment of, obligations under worker’s compensation, unemployment
insurance, social security and other similar laws, and (iv) Liens securing the
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other like persons.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, trust, business trust, association, corporation
(including each Loan Party), limited liability company, institution, public
benefit corporation, other entity or government (whether federal, state, county,
city, municipal, local, foreign, or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means any and all filings made by Borrower or its directors and
officers with the SEC, including, without limitation, quarterly reports on Form
10-Q, annual reports on Form 10-K, current reports on Form 8-K and proxy
statements.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Pledge and Security Agreement, dated August 10,
2015, by the Loan Parties for the benefit of Lender, as amended from time to
time.

 

“Shareholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
be expected to become an actual or matured liability.

 

 
36

--------------------------------------------------------------------------------

 

 

“Stated Maturity Date” means December 21, 2020.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including Stock, preferred stock
or any other equity security (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated under the Exchange Act).

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

 

“Termination Date” means the date on which (a) the Line of Credit Loan has been
repaid in full, (b) all other Obligations due and payable under the Agreement
and the other Line of Credit Loan Documents have been discharged, and (c)
Borrower: (i) shall have no further right to borrow any additional amounts under
the Agreement or (ii) shall have waived its right to borrow any additional
amounts under this Agreement pursuant to a written notice thereof delivered to
Lender prior to the Line of Credit Commitment Termination Date.

 

“Warrant” means that certain Warrant in the form if Exhibit “B” attached hereto,
entered into by Borrower for the benefit of Lender or its designee, and their
successors and assigns.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. All other undefined terms contained in any of
the Line of Credit Loan Documents shall, unless the context indicates otherwise,
have the meanings provided for by the Code to the extent the same are used or
defined therein; in the event that any term is defined differently in different
Articles or Divisions of the Code, the definition contained in Article or
Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular Section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.

 

 
37

--------------------------------------------------------------------------------

 

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Line of Credit
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Line of Credit Loan
Document refers to the knowledge (or an analogous phrase) of a Loan Party, such
words are intended to signify that such Loan Party has actual knowledge or
awareness of a particular fact or circumstance or that such Loan Party, if it
had exercised reasonable diligence, would have known or been aware of such fact
or circumstance.

 

 
38

--------------------------------------------------------------------------------

 

 

ANNEX b
NOTICE ADDRESSES

 

LOAN PARTIES:

 

21900 Burbank Boulevard, Suite 270

Woodland Hills, California 91367

Attention: Larry Dyne

Telephone: (818) 444-4100

Facsimile: (818) 444-4110

 

With a copy to:

 

Stubbs Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, California 91403

Attention: John McIlvery

Telephone: (818) 444-4502)

Facsimile: (818) 444-6302

 

LENDER:

 

c/o Elkins Kalt Weintraub Reuben Gartside LLP

2049 Century Park East, Suite 2700

Los Angeles, California 90067

Attn: Frederick W. Gartside, Esq.

Telephone: (310) 746-4405

Telecopier: (310) 746-4495

 

With a copy to Clive Diamond by email: clive@stonebridge.com.au.

 

 
39

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”
NOTICE OF LINE OF CREDIT ADVANCE

 

SEE ATTACHED

 

 


--------------------------------------------------------------------------------

 

 

NOTICE OF LINE OF CREDIT ADVANCE

 

______, 200_

 

[address for advance request]

Attn:

 

Re:     Talon International, Inc.

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of December 21, 2015 (including all annexes, exhibits and schedules
thereto, and as the same may be amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement"), by and among Borrower, the
guarantors party thereto and Lender. Initially capitalized terms or matters of
construction defined or established in Annex A (Definitions) to the Credit
Agreement shall be applied herein as defined or established therein.

 

Borrower hereby gives irrevocable notice, pursuant to Section 1.1 of the Credit
Agreement, of the following request for a Line of Credit Advance:

 

Amount:                    $               

Requested Date of Borrowing:                         

Special Instructions (if any):                               

 

Borrower hereby (a) represents and warrants that the conditions in Section 2.1
of the Credit Agreement have been satisfied on and as of the date hereof, and
will continue to be satisfied on and as of the date of the Line of Credit
Advance requested herein, both before and after giving effect thereto and to the
application of the proceeds therefrom, and (b) confirms the granting of the
Liens to Lender pursuant to the Line of Credit Loan Documents.

 

IN WITNESS WHEREOF, Borrower has executed this Notice of Line of Credit Advance
as of the date first set forth above.

 

Talon International, Inc.

 

 

 

By:_________________________

Name:_______________________

Title:________________________

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT “B”
WARRANT AGREEMENT

 

SEE ATTACHED

 

 

 

 

 